ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Elizabeth Megan Carroll Trim-ble committed professional misconduct, namely, neglect of a client matter, failure to appear in court, failure to communicate with a client, misappropriation of advance expenses, and failure to cooperate with a disciplinary investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.16(d), 3.2, 3.4(c), 8.1(b), 8.4(c) and (d), and Rule 25, Rules on Lawyers Professional Re*292sponsibility (RLPR). Respondent did not respond to the petition.
On April 10, 2012, the Director moved for summary relief pursuant to Rule 13(b), RLPR. On May 3, 2012, this court issued an order deeming the allegations in the petition admitted. See Rule 13(b), RLPR. The parties were invited to submit briefs on the appropriate discipline to be imposed; however, only the Director filed a brief on the issue of the appropriate discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Elizabeth Megan Carroll Trimble is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order, with no right to petition for reinstatement for a minimum of two years from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice